COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-02-386-CV

LEWIS LAVERTIS UNDERWOOD		APPELLANT



V.



J. MICHAEL SADLER, CYNTHIA 	APPELLEES

MORRISON, SUZIE JOHNSON, 

AND CONNIE YANDELL		



----------



FROM THE 348
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On November 12, 2002, we notified appellant, in accordance with T
EX.
 R. A
PP.
 P. 42.3, that the notice of appeal was not timely filed and that we would dismiss this case for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.   We have not received any response.  

Because appellant's notice of appeal has not been timely filed, it is the opinion of the court that this appeal should be dismissed for want of jurisdiction.  
See
 T
EX
. R. A
PP
. P. 25.1(a), 26.1(a), 42.3(a).  Accordingly, we dismiss the appeal for want of jurisdiction.



PER CURIAM 					

PANEL D:	CAYCE, C.J.; DAY and LIVINGSTON, JJ.





[DELIVERED JAN. 2, 2003]

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.